Title: To George Washington from John William Bronaugh, 18 October 1795
From: Bronaugh, John William
To: Washington, George


          
            Dear Sir
            Aquia [Va.] 18th Octor 1795
          
          I have taken the liberty of enclosing to you a letter from my Father, which I hoped to have had the honor of delivering myself but was prevented by your leaving Mount Vernon sooner than I expected—The patent and bond mentioned in my Fathers letter, would not be of any service to me in effecting a sale and I can at any time hereafter get them, your certificate would be of infinite

service to me, and I therefore trust you will inform me by letter whatever you may know respecting the land—I shall remain in Baltimore for eight or ten days where you will be so good as to direct to me—I am with great respect Yr most obt Hum. Servt
          
            John W. Bronaugh
          
        